Citation Nr: 1218783	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1976 to April 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2010, the Board remanded the Veteran's case to the RO for further evidentiary development.  In a July 2011 decision, the Board granted the Veteran's claim for service connection for a back disorder and remanded his claim for service connection for a right knee disorder to the RO for further evidentiary development.  In a July 2011 rating decision, the RO assigned an initial 40 percent disability rating for the Veteran's back disability.

In November 2011, the Board again remanded the Veteran's claim to the RO for further evidentiary development.  

The Board notes that, in the Introduction to its July 2011 decision, the Board recognized that, in an October 2011 written statement, the Veteran's representative requested that the issue of aggravation for bilateral pes planus be referred to the Agency of Original Jurisdiction (AOJ).  The matter was referred to the AOJ for appropriate action.  However, it does not appear that the AOJ has yet considered the matter and it is again referred to the AOJ for consideration and adjudication.

Further, in a March 2012 signed statement, the Veteran's representative noted that the issues on appeal addressed an increased rating above 20 percent for degenerative disc disease of the lumbar spine with loss of motion and restoration of ratings for lower extremity radiculopathy.  The Veteran's representative may wish to contact the RO and clarify the nature of any new claim(s) he seeks to raise on the Veteran's behalf.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a right knee disorder that had its onset during his active military service and degenerative joint disease was not shown to be compensably disabling within one year of separation from active duty.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by the Veteran's active military service nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in February and March 2007 and November 2010.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, along with his written statements, establishes that he received notice of each element required to substantiate the claim for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  A review of the Veteran's Virtual VA electronic file revealed VA clinic records dated to December 2011 that were also considered by the Board.--

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA examinations in April 2007, December 2010, and August 2011 and the examination reports, with a December 2011 Addendum, are contained in the claims folder.  A review of those examination reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

As noted above, in November 2010, and in July and November 2011, the Board remanded the Veteran's case to the RO for further development, which included obtaining records from private medical providers who treated his right knee disorder since discharge, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran scheduled VA examinations of his right knee in December 2010 and August 2011.  He did not respond to the RO's November 2010 and July 2011 written requests to identify private clinicians who treated him for his right knee disorder.  Pursuant to the Board's November 2011 remand, in December 2011, the August 2011 VA examiner provided written clarification of his earlier opinion that is of record.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Veteran contends that he has a right knee disorder incurred during active military service.  In written statements in support of his claim, he contends that experienced several knee injuries in service that caused knee pain that he had since his discharge.  Thus, the Veteran maintains that service connection is warranted for a right knee disorder.  

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claim for service connection for a right knee disorder and it must be denied.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. at 307.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as knee pain, tinnitus, or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that, in September 1978, the Veteran was seen with complaints of right knee pain and noted to have some edema, erythema, and pain on weight bearing with good range of motion.  He was treated for a right knee contusion after bumping his knee on a door.  On a report of medical history completed in February 1980, when he was examined for reenlistment, the Veteran checked no to having a "trick" or locked knee and, on examination at that time, his lower extremities and musculoskeletal system were normal.  

An October 1980 clinical record indicates that the Veteran reported trauma and twisting of his right knee.  Objectively, it was tender to the medial aspect with full range of motion and no effusion.  The assessment was right knee strain that was treated with an ace bandage, a cane, and a desk job profile for two days.  A separation examination report is not of record.

Post service, an October 2005 private primary care record reflects the Veteran's complaints of knee pain of acute onset, and occurring in a persistent pattern, for one month.  According to a December 2006 private medical rehabilitation record from R.V.N., M.D., the Veteran was seen for complaints of bilateral knee pain for approximately two months' duration, with the right knee worse than the left one.  He denied recent trauma and said he may have fractured his left knee in service several years earlier.  Results of an x-ray performed at the time revealed an acquired genu varus and medial compartment arthrosis.

In April 2007, VA afforded the Veteran a medical examination performed by a private practitioner.  According to the examination report, the Veteran had a right knee problem since 1984, did not recall any specific injury, and recalled occasionally falling and twisting his right knee on the ship.  He complained of knee pain, weakness, swelling, stiffness, giving way, locking, and lack of endurance.  Objectively, the Veteran walked with an antalgic gait and there was knee tenderness and crepitus.  He had knee pain for over twenty years.  Results of x-rays of the Veteran's right knee taken at the time were considered within normal limits.  The diagnosis was right knee strain.

In December 2010, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner noted that the Veteran worked as an electrician in service and, after discharge, worked as an electrician for various public and private entities, and continued to do so, without any problems.  It was also noted that the Veteran saw Dr. G., a general practitioner, for treatment of his right knee and other problems.  

The Veteran denied having any right knee surgery or injections into the knee.  He occasionally used a cane to ambulate and did not have a knee brace.  The Veteran complained that his knee occasionally slipped in and out of the joint but he never fell.  He had throbbing intermittent pain and the VA examiner concluded that right knee pain was apparently not a big problem.  The Veteran also had occasional knee stiffness and swelling but no locking. 

When asked by the VA examiner how his knee problem was related to military service, the Veteran recalled injuring his knee several times, and the examiner identified the instances in the service medical records.  Over the years, the Veteran said that he had problems but was unable to verify management.  His current knee problems gradually worsened but he could not date precisely when they got worse.  Results of x-rays taken at the time revealed some diminution in cartilage space of the medial compartment, although there was still cartilage present.  There was no diminution in the lateral compartment.  The Veteran had no osteophytes, although the radiologist described some sharpening of the intercondylar tibial tubercles.

In the VA examiner's clinical impression, while, in 2007, clinical findings indicated that the Veteran's right knee x-rays were normal, currently the Veteran had minimal decrease in joint space in the medial compartment, compatible with degenerative joint disease at his age level.  The VA examiner stated that there was no evidence that, one year after the Veteran left military service, he had knee problems based on the normal x-rays in 2007.  The diagnosis was right knee degenerative joint disease with mild diminution in the cartilage space in the medial compartment with no disability.  In the VA examiner's opinion, it was less likely than not that his current right knee condition was related to his active service, to include any injury for which he was treated while on active duty.  There was also no evidence that one year after the Veteran left the military he had objective evidence of right knee problems.

In August 2011, the Veteran underwent VA examination that was performed by the physician who examined him in December 2010.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran was an electrician in the Coast Guard and, after discharge, continued to do that work, and currently is doing that job.  He was able to carry out his job without any problems.  The Veteran was able to perform his activities of daily living, walk two blocks, and lift 70 pounds.  He denied any flare ups of right knee pain.  He took over-the-counter Tylenol for knee pain and occasionally used a cane and wore a knee brace.  The Veteran had not seen a physician about his right knee in several years.  

The Veteran complained of occasional right knee swelling and locking, that he described as having difficulty trying to arise from a kneeling position.  The VA examiner said that was not classical locking.  The Veteran also complained of his knee giving way that was explained as it getting numb and having a tendency to give way, but he never fell.  He did not volunteer that he had any significant knee pain other than aching.  

Further, the Veteran associated his current knee problem with military service by stating that, while on active duty, he had problems with his knees on several occasions for which he sought medical attention but, after discharge, he did not seek any medical treatment for his knee until approximately 1988.  At that time, he was exiting a truck and his knee "went", that led to arthroscopic surgery in 1988 at Palmetto General Hospital in Miami that since closed.  Since that time, his right knee did satisfactorily and he did not seek medical attention in the recent past.  The arthroscopic surgery was done for a cleanup.  When asked as to whether his knee problems were connected to his service-connected back disability, the Veteran said that, when he leaned over and tried to stand up, it took a long time for the knee to function.  The VA examiner understood the Veteran to say that if he leaned over he had pain going down the leg and had to wait a little while before he could get going.

Results of x-rays of the Veteran's right knee taken at the time revealed age-related degenerative joint disease with diminution in cartilage space in the medial compartment.  The VA examiner did not detect any osteophytes on the femur or tibia, but the Veteran had a small osteophyte at the proximal pole of the patella.

In his clinical impression, the VA examiner noted that the Veteran said that he had knee problems in service but, after discharge, there was no evidence that he sought medical attention until an injury in 1988 led to arthroscopic surgery.  Since then, the Veteran's knee seemed to have functioned well because he did not seek medical attention and now simply said that his knee ached and only after he was on it for some time.  The diagnosis was right knee degenerative joint disease of the medial compartment.  In the VA examiner's opinion, it was less likely as not that the Veteran's right knee condition was incurred or aggravated as a result of any incident during active military service to include documented knee injuries in service.  It was also less likely as not that the Veteran's right knee condition was proximately caused or proximately aggravated beyond its natural progression as a result of the service-connected low back disability because the joint was at about normal progression.  

Additionally, the VA examiner noted the results reported in the December 2006 private x-ray and note from Dr. N. when findings revealed medial compartment arthrosis with narrowing as well as loss of valgus to varus indicating acquired genu varus.  The VA examiner stated that those findings were similar to the results at the Veteran's recent x-ray, namely, that in his right knee, he had a relatively normal lateral compartment and there was some loss of cartilage space in the medial compartment.

December 2011 VA outpatient records indicate that the Veteran was seen with complaints of bilateral knee pain and reported having his right knee scoped ten years earlier with not much treatment since that time.  The assessment was early degenerative joint disease of the bilateral knees.  

According to a December 2011 Disability Benefits Questionnaire (DBQ), the recent VA examiner reviewed the Veteran's medical records and reiterated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that the Veteran's right knee disorder did not manifest itself within one year of his discharge from active service because (1) there was no evidence that he was treated for right knee problems during this period; (2) his knee condition was similar to age-related changes in the knee; and (3) after discharge, the Veteran worked as an electrician for the City of Miami for over a decade and would have (not had) such an occupation with a disabled right knee.

The Veteran has contended that service connection should be granted a right knee disorder and service records show treatment for a knee contusion and knee strain.  However, although the evidence shows that right knee degenerative joint disease of the medial compartment has been diagnosed, a clear preponderance of the evidence is against finding that this disability is related to service or any incident thereof. 

On the other hand, the record reflects that the first post-service evidence of record of right knee disability is from 2005, nearly 20 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There was no right knee pathology revealed in post service x-rays of the Veteran's right knee taken in 2007, further diminishing the Veteran's contention that he had right knee arthritis in service or that manifested within one year of his discharge from active service. 

More significantly, in fact, in December 2010 and August 2011, a VA examiner diagnosed the Veteran with right knee degenerative joint disease of the medial compartment and opined that it was less likely as not that his right knee condition was incurred in or aggravated by any incident of active service, including documented knee injuries.  The VA examiner further opined that it was less likely as not that the Veteran's right knee disorder was proximately caused or proximately aggravated beyond its normal progression as a result of his service-connected low back disorder.  

In December 2011, the VA examiner concluded that the Veteran's right knee disorder did not manifest itself within one year of separation.  The VA examiner provided a rationale for his opinion.  He explained that there was no evidence that the Veteran was treated for right knee problems during his period, the Veteran's condition was similar to age-related changes in the knee, and, after discharge, the Veteran worked as an electrician for at least a decade and he would (not) have had such an occupation with a disabled knee.  There is no medical opinion of record to contradict the VA examiner's opinion.

The Board notes that, even as a layman, the Veteran is competent to describe his observable symptoms, such as knee pain.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Buchanan v. Nicholson, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence).  

Thus, while the Veteran is competent to state that he had right knee problems in service, he is not competent to state that he had chronic right knee pathology due to service.  The right knee degenerative joint disease of the medial compartment is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, magnetic resonance images, and other diagnostic tools to diagnose knee and joint arthritis.  To the extent that he is claiming continuity of knee symptoms since an alleged in-service event, he is not a reliable historian in this respect.  When seen for right knee pathology after service in October 2005, the Veteran related that his symtoms began a month earlier that is long after his service discharge and he did not associate his knee pain with military service.  

In fact, the Veteran did not associate his right knee pain with his active service until after December 2006, when he filed his claim for service connection and told a private physician that he may have fractured his left knee in service.  In April 2007, the VA examiner noted the Veteran's reported history of knee pain since 1984 and, in December 2010, the VA examiner noted that the Veteran had knee problems but could not verify management and did not recall when his knee worsened although, in August 2011, the Veteran told the VA examiner that he did not seek medical attention after service until 1988 when he underwent arthroscopic surgery but, in December 2011, he told VA clinicians that he had arthroscopic surgery ten years earlier.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

While the Veteran maintains that he has a right knee disorder due to active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as knee pain, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a right knee disorder, and his claim is therefore denied. 


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


